Continuing Abatement Order filed December 31, 2020




                                           In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-19-00463-CV
                                  ____________

                CHRISTOPHER MICHAEL DUPUY, Appellant

                                            V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 280th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-18982

                             ABATEMENT ORDER

      On October 15, 2020, we abated this appeal for the filing a reporter’s record
of a hearing conducted June 4, 2019. On December 23, 2020, the reporter’s record
of that hearing was filed in this court.

      We hereby direct the Judge of the 280th District Court to afford appellant an
opportunity to view the trial record in accordance with local procedure; that the
clerk of that court furnish the record to appellant on or before January 15, 2021;
that the clerk of that court certify to this court the date on which delivery of the
record to appellant is made; and that appellant file his pro se brief with this court
within thirty days of that date.

      The appeal remaines abated, treated as a closed case, and removed from this
court’s active docket. The appeal will be reinstated on this court’s active docket
when the certification that delivery of the record to appellant has been made. The
court will also consider an appropriate motion to reinstate the appeal filed by either
party, or the court may reinstate the appeal on its own motion.


                                   PER CURIAM


Panel consists of Chief Justice Frost and Justices Jewell and Poissant.